DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/12/021 as part of a Supplemental Amendment, with respect to the previously filed claim rejections, drawing objections, and claim objections have been fully considered and are persuasive.  
The claim objections, drawing objections, and claim rejections under 35 U.S.C. 112 have been withdrawn in view of Applicant’s amendments. 
Regarding the previously filed rejections under 35 U.S.C. 103, Examiner acknowledges that Kirkham fails to disclose a compartment “comprising a cavity integrated into the front layer”, a tightening rod that “is only exposed when the front layer is separated from the rear layer”, and that the tightening rod is “configured to fit entirely within the compartment when the front layer is in the first position of use”. In light of these amendments that overcome the established prior art, Kirkham, these rejections are withdrawn.
Allowable Subject Matter
Claims 1-3, 5-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1, 10, and 17 filed on 11/12/2021 could either not be found or was not suggested in the prior art of record.

	The closest prior art is Kirkham (PGPub US 2010/0057120 A1), which discloses which discloses a tourniquet belt system (100 in Fig. 1B) adapted to be worn by a user (able to be wrapped around/tightened around a user), comprising: a belt strap component (102, 118, and 106) including: a front layer (bottom flap of 106 with 107 and 118 in Fig. 4, shown below); and a rear layer (back and top flap of 106 and back of 102 in Figs. 4 and 5B, shown below), the front layer (bottom flap of 106 with 107 and 118 in Fig. 4, shown below) having a compartment (space between front layer and rear layer of 106 when 106 is closed in Figs. 2A-B) having an elongate opening; wherein the front layer (bottom flap of 106 with 107 and 118 in Fig. 4) and the rear layer (back and top flap of 106 and back of 102 in Figs. 4 and 5B) are selectively coupled with a belt strap fastening mechanism (107 in Fig. 4), the compartment (space between front layer and rear layer of 106 when 106 is closed in Figs. 2A-B); a tourniquet layer (110 in Fig. 2B) concealed between the front layer (bottom flap of 106 with 107 and 118 in Fig. 4) and the rear layer (back and top flap of 106 and back of 102 in Figs. 4 and 5B) when the front layer (bottom flap of 106 with 107 and 118 in Fig. 4) is in the first position of use (when 106 is shut, in Figs. 2A-B, the tourniquet layer is partially hidden), the tourniquet layer (110) being associated with the rear layer (110 is associated with back of 102) and extending substantially along a length of the belt strap (102, 118, and 106) (PP [0029]: “the windlass strap 110 extends between about 30 inches and 40 inches in length along the belt 100”); a tightening rod (108) coupled to the tourniquet layer (110) wherein twisting the tightening rod (108) decreases a length of the tourniquet layer (110) within the belt strap component (102, 118, and 106) (PP [0031]: “the tightening of the strap 110 also tightens or pulls the belt 100 together between the two locations that the strap 110 is attached to, thereby providing a force for tightening the main elongate strap 102 of belt 100”); a buckle component (104) interconnected to a first end of the belt strap component (PP [0024]: “As shown, the double pass buckles 104 of the belts 100 are configured to receive and securely fasten the belt straps 102 in place when the straps 102 are passed through the buckles 104”), the buckle component (104) having a buckle fastening mechanism (105) for fastening the belt strap component (102) around the user (PP [0037]).
	Dimino et al. (PGPub US 2018/0153557 A1) further teaches the ratcheting mechanism as described in the Non-Final Rejection filed 4/9/2021.
	However, Kirkham fails to disclose a compartment comprising a cavity integrated into the front layer, a tightening rod that is only exposed when the front layer is separated from the rear layer, and wherein the tightening rod is configured to fit entirely within the compartment when the front layer is in the first position of use. As can be seen, the compartment of Kirkham is not integrated with the front layer, only defined by the boundaries of the front layer and rear layer. Additionally, the tightening rod of Kirkham is constantly exposed to some degree, as shown in Figs. 2A-B. Furthermore, the prior art of record does not suggest any motivation to modify the Kirkham disclosure to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771        

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771